DETAILED ACTION
This office action is in response to amendments to application 16/297,506, filed on 05/03/2021.
Claims 1-5, 7-8, 10-11, 14-16, and 19-26 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 05/03/2021, have been entered.
Regarding objections to the claims, the objections to the claims have been withdrawn due to amendment or cancellation of the relevant claims.
Regarding rejections of claims 2-4, 6, 10-13, and 18-19 under 35 U.S.C. 112(b), the rejections of claims 2-4 and 10-13 are maintained for the reasons outlined below. The rejections of claims 6 and 18-19 are withdrawn due to amendment or cancellation of the claims.
Regarding rejection of claims 1-2, 6-7, 17, and 20 under 35 U.S.C. 102(a)(2), the rejections are withdrawn due to amendment or cancellation of the claims. Claims 1-2, 7, and 20 are newly rejected under 35 U.S.C. 103 as outlined below.
Regarding rejections of claims 3-5, 8, 10-11, 14-16, and 19, 
Regarding claims 21-26, claims 21-23 and 26 are rejected under 35 U.S.C. 103. Claims 24 and 25 are objected as being allowable if incorporated into rejected base claim. 

Response to Arguments
	Applicant’s arguments, filed 05/03/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Regarding Applicant’s arguments that Iagnemma does not explicitly teach detecting a posture or orientation of the person and determining a mode of communication and location at which to signal based on the posture or orientation, Examiner respectfully disagrees based on the following citation in Iagnemma.
P. [0075]: “A common gesture (such as waving hands or arms) may be used to hail an autonomous vehicle when combined with a secondary, visually distinctive stimulus in order to reduce false detections. One such secondary visual stimulus may be the potential rider looking at or tracking the autonomous vehicle by her head pose while executing the common gesture.” [Examiner’s emphasis added.]
 P. [0004]: “The hailing request is configured to include hailing information related to the intended use of the autonomous vehicle. The hailing information includes a destination location. … A receipt confirmation is received from the autonomous vehicle.”

	Applicant’s additional arguments have been fully considered, but do not apply to the combination of references cited herein.

Summary: Claims 1-5, 7-8, 10-11, 14-16, 19-23 and 26 are rejected under 35 U.S.C. 103 as outlined below.

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2-4, the claims recite “the request”. However, both claims 1 and 2 recite different requests. It is unclear which request each recitation of “the request” in claims 2-4 refer to.
Regarding claims 10-13, the claims recite “the instructions”, but are dependent upon a base claim which recites both “instructions” and “a second instruction”. It is therefore unclear to which “instructions” the claim is referring.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 17, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (US 20180053412), hereinafter Iagnemma, in view of Kaufman et al. (US 20200310461), hereinafter Kaufman.

Regarding claim 1, Iagnemma teaches a system for an autonomous-driving vehicle, comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors (see at least Iagnemma P. [0011]: “In general, in an aspect, an autonomous vehicle includes a processor and software to be executed by the processor”), cause the one or more processors to:
receive a request, from a device associated with a person, to meet the person at a location (see at least Iagnemma P. [0003]: “In general, in an aspect, an indication is received through a user interface of an intention of a potential rider to use an autonomous vehicle.  In response to the receipt of the indication, a hailing request is sent by a signaling mode to one or more autonomous vehicles that can receive the hailing request directly in accordance with the signaling mode.”; P. [0004]: “The type of service could be the use for a parcel delivery.  The hailing information includes a number of passengers.  The hailing information includes information about the potential rider or parcel to be delivered.”);
(see at least Iagnemma P. [0097]: “Upon receipt of this hailing confirmation by the autonomous vehicle, the autonomous vehicle would initiate a pickup sequence including stopping near the potential rider for the purpose of picking up the rider.”);
identify the person at the location (see at least Iagnemma P. [0027]: “Once the potential rider enters the vehicle and completes an identification process (not necessarily in that order), the vehicle is considered hired for service and begins the journey to the desired drop-off location.”; P. [0037]: “On the other hand, depending on the signaling mechanism, certain kinds of information associated with the hailing request can be transmitted to the autonomous vehicle by the hailing system.  This information may include, but not be limited to … personal identifying information about the rider”), the identification including:
detect a posture or orientation of the person (see at least Iagnemma P. [0075]: “A common gesture (such as waving hands or arms) may be used to hail an autonomous vehicle when combined with a secondary, visually distinctive stimulus in order to reduce false detections. One such secondary visual stimulus may be the potential rider looking at or tracking the autonomous vehicle by her head pose while executing the common gesture.”); and
based on the detected posture or orientation, determine a mode of communication and a location at which to signal the person to interact with the vehicle (see at least Iagnemma P. [0004]: “The hailing request is configured to include hailing information related to the intended use of the autonomous vehicle. The hailing information includes a destination location. … A receipt confirmation is received from the autonomous vehicle.”).
Iagnemma does not explicitly teach determining, based on a density of people at the location, whether to request a signal from the device to confirm a proper identity of the person and in response to determining to request the signal from the device, receiving and authenticating the signal.
determining, based on a density of people at the location, whether to request a signal from the device to confirm a proper identity of the person (see at least Kaufman P. [0053]: “The mobile computing device prompts the person to present the passenger identifier to the autonomous vehicle to aid the autonomous vehicle in refining the pickup location. For example, if the pickup location is a basketball arena, the locations a person could be within that location are numerous, and the density of people around the arena may make it difficult for the autonomous vehicle to identify the person from amongst the crowd. In such example, the mobile computing device may have received a passenger identifier in the form of a barcode from the server computing system as well as an indication that the autonomous vehicle is approaching and that it is approaching from the East. Therefore, the mobile computing device can instruct the person to lift the mobile computing device up and toward the East such that the autonomous vehicle's sensor systems can readily ascertain the passenger identifier, in this case a bar code, from among the busy arena environment.”);
in response to determining to request the signal from the device, receiving and authenticating the signal (see at least Kaufman P. [0053]: “Therefore, the mobile computing device can instruct the person to lift the mobile computing device up and toward the East such that the autonomous vehicle's sensor systems can readily ascertain the passenger identifier, in this case a bar code, from among the busy arena environment. When the autonomous vehicle recognizes the passenger identifier, the mobile computing device indicates to the person that the autonomous vehicle has arrived, and the person may get into the autonomous vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Iagnemma with the signaling based on crowd density determination of Kaufman in order to successfully identify a passenger from a crowd of people (Kaufman P. [0053]).

	Regarding claim 2, Iagnemma teaches the system of claim 1.
	Iagnemma further teaches wherein the signal comprises an authentication request for the person (see at least Iagnemma P. [0097]: “To confirm a hailing request, upon detection of, for example, an image-based, light-based, auditory, gestural, or other hailing request from a potential rider, the autonomous vehicle may transmit an image-based, light-based, or auditory receipt confirmation signal, for example, with the intent that this receipt confirmation would be uniquely identifiable as a response signal by a sensor or sensors mounted on the hailing device.  Upon receipt of this receipt confirmation by the hailing device, the hailing device may transmit a hailing confirmation signal to the autonomous vehicle that is different from the original hailing request.  Upon receipt of this hailing confirmation by the autonomous vehicle, the autonomous vehicle would initiate a pickup sequence including stopping near the potential rider for the purpose of picking up the rider.”; P. [0104]: “Communication may also be verbal through speech output (utterances) by one or more speakers mounted on the exterior of the vehicle and verbal responses (utterances) received from the potential rider through one or more microphones mounted on the autonomous vehicle.  In order to do so, a processor on the autonomous vehicle may execute a speech synthesis program or dialog system contained on the vehicle, play back recorded speech, or broadcast speech received from a human remote operator connected to the vehicle via a wireless link.  The volume may be chosen to be appropriate for the distance of the potential rider to the autonomous vehicle.  Once a verbal response has been received by the autonomous vehicle, a speech recognizer or decoding program on the vehicle may determine whether to interpret the received voice signal as a hailing confirmation of the hailing request.”).

	Regarding claim 3, Iagnemma teaches the system of claim 2.
(see at least Iagnemma  P. [0097]: “To confirm a hailing request, upon detection of, for example, an image-based, light-based, auditory, gestural, or other hailing request from a potential rider, the autonomous vehicle may transmit an image-based, light-based, or auditory receipt confirmation signal, for example, with the intent that this receipt confirmation would be uniquely identifiable as a response signal by a sensor or sensors mounted on the hailing device.  Upon receipt of this receipt confirmation by the hailing device, the hailing device may transmit a hailing confirmation signal to the autonomous vehicle that is different from the original hailing request.  Upon receipt of this hailing confirmation by the autonomous vehicle, the autonomous vehicle would initiate a pickup sequence including stopping near the potential rider for the purpose of picking up the rider.”; P. [0006]: “The hailing request is received from or on behalf of the potential rider. The hailing request is received by a combination of two or more signaling modes. … The signaling mode includes a human gesture or facial expression or both.”; P. [0093]: “Each of the various signaling modes that we have discussed can be used in combination with one or more of the other modes, and with additional modes not mentioned explicitly.  Using modes in combination can reduce the incidence rate of false detections.  For example, a hailing method may rely on executing a particular gesture (e.g., waving one's arm above one's head) while displaying a hailing device that is emitting a particular temporal sequence of colors.  A wide range of other combinations of signaling modes would also be possible.”)

	Regarding claim 4, Iagnemma teaches the system of claim 2.
	Iagnemma further teaches wherein the request comprises presenting a portion of the body of the person in front of a sensor (see at least Iagnemma  P. [0097]: “To confirm a hailing request, upon detection of, for example, an image-based, light-based, auditory, gestural, or other hailing request from a potential rider, the autonomous vehicle may transmit an image-based, light-based, or auditory receipt confirmation signal, for example, with the intent that this receipt confirmation would be uniquely identifiable as a response signal by a sensor or sensors mounted on the hailing device.  Upon receipt of this receipt confirmation by the hailing device, the hailing device may transmit a hailing confirmation signal to the autonomous vehicle that is different from the original hailing request.  Upon receipt of this hailing confirmation by the autonomous vehicle, the autonomous vehicle would initiate a pickup sequence including stopping near the potential rider for the purpose of picking up the rider.”; P. [0006]: “The hailing request is received from or on behalf of the potential rider. The hailing request is received by a combination of two or more signaling modes. … The signaling mode includes a human gesture or facial expression or both.”; P. [0093]: “Each of the various signaling modes that we have discussed can be used in combination with one or more of the other modes, and with additional modes not mentioned explicitly.  Using modes in combination can reduce the incidence rate of false detections.  For example, a hailing method may rely on executing a particular gesture (e.g., waving one's arm above one's head) while displaying a hailing device that is emitting a particular temporal sequence of colors.  A wide range of other combinations of signaling modes would also be possible.”).

	Regarding claim 5, Iagnemma teaches the system of claim 4.
	Iagnemma further teaches wherein the portion comprises a face, an eye, or a side of the body (see at least Iagnemma P. [0006]: “The hailing request is received from or on behalf of the potential rider. The hailing request is received by a combination of two or more signaling modes. … The signaling mode includes a human gesture or facial expression or both.”).

	Regarding claim 7, Iagnemma teaches the system of claim 1.
	Iagnemma further teaches wherein the instructions further cause the one or more processors to authenticate the person by confirming co-location of the person and a handheld device in wireless (see at least Iagnemma P. [0097]: “To confirm a hailing request, upon detection of, for example, an image-based, light-based, auditory, gestural, or other hailing request from a potential rider, the autonomous vehicle may transmit an image-based, light-based, or auditory receipt confirmation signal, for example, with the intent that this receipt confirmation would be uniquely identifiable as a response signal by a sensor or sensors mounted on the hailing device.  Upon receipt of this receipt confirmation by the hailing device, the hailing device may transmit a hailing confirmation signal to the autonomous vehicle that is different from the original hailing request.  Upon receipt of this hailing confirmation by the autonomous vehicle, the autonomous vehicle would initiate a pickup sequence including stopping near the potential rider for the purpose of picking up the rider.”; P. [0099]: “Responding to a hailing request by display of a black-and-white, grayscale, or color image or sequence of images on a display screen mounted on (for example on the outside of) the autonomous vehicle.  The image properties (e.g., geometric features, texture, and appearance) should be chosen such that they can reliably be resolved by a vision sensor or sensors mounted on the hailing device and having a typical field of view and resolution.”; P. [0103]: “Once a receipt confirmation has been received by the hailing device, the hailing device may transmit a hailing confirmation to the autonomous vehicle.  Signaling modes for sending for the hailing confirmation can include those that can be employed for transmitting a hailing request.”).

	Regarding claim 17, Iagnemma discloses the system of claim 1.
	Iagnemma further discloses wherein the directed alert notification comprises a spoken or displayed instruction to notify the person the arrival of the vehicle (see at least Iagnemma P. [0097]: “To confirm a hailing request, upon detection of, for example, an image-based, light-based, auditory, gestural, or other hailing request from a potential rider, the autonomous vehicle may transmit an image-based, light-based, or auditory receipt confirmation signal, for example, with the intent that this receipt confirmation would be uniquely identifiable as a response signal by a sensor or sensors mounted on the hailing device.”; P. [0104]: “Communication may also be verbal through speech output (utterances) by one or more speakers mounted on the exterior of the vehicle and verbal responses (utterances) received from the potential rider through one or more microphones mounted on the autonomous vehicle.”).

Regarding claim 19, Iagnemma teaches the system of claim 14.
Iagnemma does not explicitly teach wherein the directed alert notification includes a personalization based on a code provided to the person wirelessly in advance, or based on a user preference or language choice of the person.
In the same field of endeavor, Kaufman teaches wherein the directed alert notification includes a personalization based on a code provided to the person wirelessly in advance, or based on a user preference or language choice of the person (see at least Kaufman P. [0005]: “With respect to the passenger identifier, such identifier can be a barcode (e.g., shown on a display of a mobile computing device of the person”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Iagnemma with the personalized code of Kaufman in order to successfully identify a passenger from a crowd of people (Kaufman P. [0053]).

	Regarding claim 20, Iagnemma teaches a computer-implemented method performed in an autonomous-driving vehicle comprising:
receiving a request, from a device associated with a person, to meet the person at a location (see at least Iagnemma P. [0003]: “In general, in an aspect, an indication is received through a user interface of an intention of a potential rider to use an autonomous vehicle.  In response to the receipt of the indication, a hailing request is sent by a signaling mode to one or more autonomous vehicles that can receive the hailing request directly in accordance with the signaling mode.”; P. [0004]: “The type of service could be the use for a parcel delivery.  The hailing information includes a number of passengers.  The hailing information includes information about the potential rider or parcel to be delivered.”);
driving the vehicle to the location (see at least Iagnemma P. [0097]: “Upon receipt of this hailing confirmation by the autonomous vehicle, the autonomous vehicle would initiate a pickup sequence including stopping near the potential rider for the purpose of picking up the rider.”);
identifying the person at the location (see at least Iagnemma P. [0027]: “Once the potential rider enters the vehicle and completes an identification process (not necessarily in that order), the vehicle is considered hired for service and begins the journey to the desired drop-off location.”; P. [0037]: “On the other hand, depending on the signaling mechanism, certain kinds of information associated with the hailing request can be transmitted to the autonomous vehicle by the hailing system.  This information may include, but not be limited to … personal identifying information about the rider”), the identification including:
detecting a posture or orientation of the person (see at least Iagnemma P. [0075]: “A common gesture (such as waving hands or arms) may be used to hail an autonomous vehicle when combined with a secondary, visually distinctive stimulus in order to reduce false detections. One such secondary visual stimulus may be the potential rider looking at or tracking the autonomous vehicle by her head pose while executing the common gesture.”); and
based on the detected posture or orientation, determining a mode of communication and a location at which to signal the person to interact with the vehicle (see at least Iagnemma P. [0004]: “The hailing request is configured to include hailing information related to the intended use of the autonomous vehicle. The hailing information includes a destination location. … A receipt confirmation is received from the autonomous vehicle.”).
Iagnemma does not explicitly teach determining, based on a density of people at the location, whether to request a signal from the device to confirm a proper identity of the person and in response to determining to request the signal from the device, receiving and authenticating the signal.
In the same field of endeavor, Kaufman teaches determining, based on a density of people at the location, whether to request a signal from the device to confirm a proper identity of the person (see at least Kaufman P. [0053]: “The mobile computing device prompts the person to present the passenger identifier to the autonomous vehicle to aid the autonomous vehicle in refining the pickup location. For example, if the pickup location is a basketball arena, the locations a person could be within that location are numerous, and the density of people around the arena may make it difficult for the autonomous vehicle to identify the person from amongst the crowd. In such example, the mobile computing device may have received a passenger identifier in the form of a barcode from the server computing system as well as an indication that the autonomous vehicle is approaching and that it is approaching from the East. Therefore, the mobile computing device can instruct the person to lift the mobile computing device up and toward the East such that the autonomous vehicle's sensor systems can readily ascertain the passenger identifier, in this case a bar code, from among the busy arena environment.”);
in response to determining to request the signal from the device, receiving and authenticating the signal (see at least Kaufman P. [0053]: “Therefore, the mobile computing device can instruct the person to lift the mobile computing device up and toward the East such that the autonomous vehicle's sensor systems can readily ascertain the passenger identifier, in this case a bar code, from among the busy arena environment. When the autonomous vehicle recognizes the passenger identifier, the mobile computing device indicates to the person that the autonomous vehicle has arrived, and the person may get into the autonomous vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Iagnemma with the signaling based on crowd density determination of Kaufman in order to successfully identify a passenger from a crowd of people (Kaufman P. [0053]).

Regarding claim 22, Iagnemma teaches the system of claim 1.
Iagnemma further teaches wherein the instructions further cause the processors to:
select a particular speaker to communicate with the person based on a distance between the person and the vehicle and a privacy level of a communication with the person (see at least Iagnemma P. [0101]: “Responding to a hailing request by emitting from one or more speakers mounted on (for example, on the exterior of) the vehicle a sound or sequence of sounds. The volume level should be chosen such that it can reliably be detected by a sound measurement and sensor or sensors mounted on a hailing device and having a typical detection sensitivity, or perceived by a potential rider, given a typical expected ambient noise level.”).

Regarding claim 23, Iagnemma teaches the system of claim 1.
Iagnemma further teaches wherein the identification of the person is based on shapes and pixel intensities of potential persons of interest (see at least Iagnemma P. [0071]: “As shown in FIG. 8, hailing of a passing autonomous vehicle may be achieved by performing a (e.g., uncommon) gesture or sequence of gestures 70 at a position and in an orientation that is likely to lie within visual line of sight of video or LIDAR sensors mounted on an autonomous vehicle (e.g., from a sidewalk or road edge, or when a potential rider is standing at an intersection). A software process 282 (FIG. 12) running on a processor 280 mounted on the autonomous vehicle would then analyze captured data from the video or LIDAR sensors to detect the presence of the gesture(s) that are intended to represent a hailing request.”).

Claims 8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (US 20180053412), hereinafter Iagnemma, in view of Kaufman et al. (US 20200310461), hereinafter Kaufman, and London (US 20200043063), hereinafter London.

Regarding claim 8, Iagnemma discloses the system of claim 1.
The combination of Iagnemma and Kaufman does not explicitly teach wherein the instructions further cause the one or more processors to provide a second instruction for the person to pick up an item in the vehicle.
In the same field of endeavor, London teaches wherein the instructions further cause the one or more processors to provide a second instruction for the person to pick up an item in the vehicle (see at least London P. [0066]: “In step 565, since server 54 determined the third-party services were adequately provided, server 54 will transmit a service notification embodied as a text message to the mobile computing device 57 of the user that can be exhibited via user interface 59.  For example, via the vehicle app 77, or some other software application uploaded to mobile computing device 57 (e.g., a software app from the retail company 75), the text message may state "YOUR RETAIL ITEMS HAVE BEEN DELIVERED TO YOUR VEHICLE." In various embodiments, for example, when vehicle 12 is deployed in an autonomous rideshare system, server 54 will also send this notification to the infotainment center 46 to be exhibited on the console display at the next instance of when the user gets into the vehicle (e.g., when telematics unit 24 pairs with the user's mobile computing device 57 or when PEPS module recognizes the user's mobile computing device 57).  Moreover, this infotainment notification may be tailored to the user and may state "HI STEVE, YOUR ITEMS ARE SITTING IN THE BACKSEAT." The infotainment center 46 notification may also include a supporting audible warning from the audio system 64 such as, for example, chirps or dings (e.g., via an electronic/software chime module within the audio system).”; P. [0067]: “In addition, server 54 may also transmit a remote shut down to telematics unit 24 of vehicle 12 to cause the vehicle turn to an OFF state and prevent vehicle departure (via the VIM), at least until the delivery services are properly carried out or the user overrides this command.  After step 570, method 500 moves to completion 502.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known system of informing an autonomous vehicle user that an item is in the vehicle for them to retrieve as taught by London in order to facilitate autonomous delivery of packages using autonomous vehicles or to remind a passenger or package recipient that they have items in the vehicle so the passenger does not forget in the autonomous vehicle system of Iagnemma with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 10, Iagnemma teaches the system of claim 8.
The combination of Iagnemma and Kaufman does not explicitly teach wherein the instructions further cause the one or more processors to monitor items in the vehicle during the pickup.
In the same field of endeavor, London teaches wherein the instructions further cause the one or more processors to monitor items in the vehicle during the pickup (see at least London P. [0065]: “For example, implementing one or more commonly known and used object detection, recognition and tracking techniques (TENSORFLOW by GOOGLE.TM.), server 54 may analyze the captured image to determine whether packaged items are found resting on one or more vehicle interior seats.”).


Regarding claim 14, Iagnemma teaches the system of claim 1.
The combination of Iagnemma and Kaufman does not explicitly teach wherein the instructions further cause the one or more processors to, following identification of the person, send a directed alert notification to the person, wherein the directed alert notification comprises a directed acoustic signal.
In the same field of endeavor, London teaches wherein the instructions further cause the one or more processors to, following identification of the person, send a directed alert notification to the person, wherein the directed alert notification comprises a directed acoustic signal (see at least London P. [0066]: “Moreover, this infotainment notification may be tailored to the user and may state "HI STEVE, YOUR ITEMS ARE SITTING IN THE BACKSEAT."”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using a directed acoustic signal in order to confirm for a person that the package in the autonomous vehicle is theirs as taught by London in the autonomous vehicle package delivery system of Iagnemma with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 15, Iagnemma teaches the system of claim 14.
(see at least Iagnemma P. [0039]: “The device may be equipped with one or more … speakers … that enable the capability to detect and emit sound 264.”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (US 20180053412), hereinafter Iagnemma, in view of Kaufman et al. (US 20200310461), hereinafter Kaufman, London (US 20200043063), hereinafter London, and Mere (US 20190318306), hereinafter Mere.

Regarding claim 11, Iagnemma teaches the system of claim 10.
The combination of Iagnemma, Kaufman, and London does not explicitly teach wherein the instructions further cause the one or more processors to rearrange items to facilitate pickup.
In the same field of endeavor, Mere teaches wherein the instructions further cause the one or more processors to rearrange items to facilitate pickup (see at least Mere P. [0024]: “When the drawer 58 is extended out from the vehicle body 14, the hinged bottom 66 pivots down and drops any object disposed in the drawer 58.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle transportation and gesture recognition capabilities of Iagnemma with the autonomous vehicle item rearrangement of Mere in order to deliver an object to a person (Mere P. [0031]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (US 20180053412), hereinafter Iagnemma, in view of Kaufman et al. (US 20200310461), hereinafter Kaufman, and London (US 20200043063), hereinafter London, and Harper et al. (US 20190359128), hereinafter Harper.

	Regarding claim 16, Iagnemma teaches the system of claim 15.
	The combination of Iagnemma, Kaufman, and London does not explicitly teach wherein the acoustic signal from each sound generating device is synchronized so as to arrive at the person at the same time.
	In the same field of endeavor, Harper teaches wherein the acoustic signal from each sound generating device is synchronized so as to arrive at the person at the same time (see at least Harper P. [0164]: “V. The system as paragraph U recites, wherein the operations further comprise: determining a first time to emit the first sound; determining a second time to emit the second sound; causing the first speaker to emit the first sound at the first time; and causing the second speaker to emit the second sound at the second time.”; P. [0165]: “The system as paragraph V recites, wherein the first time and the second time are a same time.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of controlling a timing of an output of an audio signal from multiple speakers in order to make a beam formed signal as taught by Harper in the system with volume-controlled audio notifications of Iagnemma in order to control the volume at which an audio recipient receives the message with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (US 20180053412), hereinafter Iagnemma, in view of Kaufman et al. (US 20200310461), hereinafter Kaufman, and Harper et al. (US 20190359128), hereinafter Harper.

Regarding claim 21, Iagnemma teaches the system of claim 1.
	Iagnemma further teaches wherein the mode of communication includes a series of acoustic signals, each of the acoustic signals originating from different speakers of the vehicle and; and the instructions further cause the processors to: switch on the different speakers in response to the vehicle being within a threshold distance from the person (see at least Iagnemma P. [0101]: “Responding to a hailing request by emitting from one or more speakers mounted on (for example, on the exterior of) the vehicle a sound or sequence of sounds. The volume level should be chosen such that it can reliably be detected by a sound measurement and sensor or sensors mounted on a hailing device and having a typical detection sensitivity, or perceived by a potential rider, given a typical expected ambient noise level.”).
The combination of Iagnemma and Kaufman does not explicitly teach the acoustic signals having a different amount of delay such that the acoustic signals arrive at the location simultaneously.
In the same field of endeavor, Harper teaches the acoustic signals having a different amount of delay such that the acoustic signals arrive at the location simultaneously (see at least Harper P. [0164]: “V. The system as paragraph U recites, wherein the operations further comprise: determining a first time to emit the first sound; determining a second time to emit the second sound; causing the first speaker to emit the first sound at the first time; and causing the second speaker to emit the second sound at the second time.”; P. [0165]: “The system as paragraph V recites, wherein the first time and the second time are a same time.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of controlling a timing of an output of an audio signal from multiple speakers in order to make a beam formed signal as taught by Harper in the system with volume-controlled audio notifications of Iagnemma in order to control the volume at which an audio 


Claim 26  is rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (US 20180053412), hereinafter Iagnemma, in view of Kaufman et al. (US 20200310461), hereinafter Kaufman, and Jung et al. (US 20180174460), hereinafter Jung.

	Regarding claim 26, Iagnemma teaches the system of claim 1.
	The combination of Iagnemma and Kaufman does not explicitly teach wherein the instructions further cause the processors to: signal to pedestrians whether to proceed to cross a street at an intersection or whether the vehicle has priority.
	In the same field of endeavor, Jung teaches wherein the instructions further cause the processors to:
signal to pedestrians whether to proceed to cross a street at an intersection or whether the vehicle has priority (see at least Jung P. [0041] and [0042]: “According to an aspect of the present invention, a system and method for providing notification to a pedestrian nearby a stopped vehicle is disclosed. When a vehicle is stopped at a crossing of a road and a pedestrian is crossing the road in front of the vehicle, a computing system (controller) identifies the pedestrian using signals from at least one sensors installed in the vehicle. In embodiments, when the system monitors the pedestrian's location or movement (distance and direction from a point of the vehicle). … The system (controller) generates signals for causing at least one display, light or speaker to provide the pedestrian a notification that he or she has been identified and is recognized by the vehicle. In embodiments, when the controller identifies a pedestrian in front of the vehicle, the vehicle (1) displays a visual indication using a display installed on the windshield, (2) illuminates the ground where the pedestrian is standing or walking or the ground ahead of the pedestrian considering the pedestrian's expected moving direction using at least one lamp different from a headlamp, and/or (3) generates sounds toward the pedestrian.”.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Iagnemma with the pedestrian crossing signal of Jung in order to ensure pedestrian safety (Jung P. [0040]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662